Appellant has filed an exhaustive motion for rehearing herein which merely reiterates the points raised in his original brief filed in this cause.
We have carefully gone over the bills of exception, in the light of the original opinion herein, and we find that practically everything raised in such motion for rehearing has been noticed and written on in our former opinion. The motion brings nothing new to our attention, and we see no reason why we should recede from any position taken heretofore in this cause.
The motion will, therefore, be overruled.